DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 70-91 are pending, wherein Claims 76-77 & 82 are amended.  All claims are examined on the merits.
Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. 
Applicant argues that primary reference Hunt shows a foam layer between the drape 14 and the upper wall 28 and therefore those two layers have no contact with each other.  Examiner respectfully points to the figures showing that the second interface (upper wall 28) extends to the peripheral regions of the dressing to be sealed with the first interface (lower wall 30), and the drape (14) directly contacts those peripheral regions for securing the wound dressing against the tissues of a patient.  Additionally, the claim does not require that the two layers need to be in direct contact with each other in a region where the processor (36 or combination of 40 & 42) is present between the first and second interfaces (upper and lower walls 28 & 30).
Applicant’s arguments with respect to amended Claim 82 have been fully considered and are persuasive.  However, amended Claim 82 presents an indefiniteness issue. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 70-73, 75, 77-79, 81, 84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt et al. (US 2004/0030304) in view of Jaeb et al. (US 2009/0240185).
Re Claim 70, Hunt teaches a system comprising: 
a first interface (lower wall 30), the first interface being fluid permeable (holes 34);
a processor (36 or the combination of 40 & 42) disposed adjacent to the first interface, the processor configured to receive and store liquid ([0036] “fluids are then drawn into the cells 
a second interface (upper wall 28) disposed adjacent to the processor and coupled to the first interface, the second interface being fluid permeable (holes 32); 
a drape (14) configured to be disposed over the second interface so that a surface of the second interface opposite the processor contacts a surface of the drape; and 
a reduced-pressure source (last sentence in Abstract).
Hunt does not teach a manifold adjacent a tissue site.  Jaeb discloses a negative pressure wound treatment system having a dressing with a manifold (220) configured to be disposed adjacent to a tissue site and multiple layer adjacent a surface of the manifold that faces away from the wound for drawing fluid away from the wound.  The Jaeb manifold is made of a bioresorbable material ([0048]) and thus does not need to be removed from the wound, reducing likelihood of injury when the dressing becomes over-saturated and needs to be changed.  It would have been obvious to one skilled in the art at the time of invention to modify Hunt with an additional manifold adjacent the tissue so as to make dressing-change easier and safer for the patient.  After the modification with Jaeb, the first interface would be adjacent to the manifold and the reduced-pressure source would be fluidly coupled to the manifold.
Hunt is silent to the first interface being configured to harvest thermal energy from the tissue site and the second interface to receive thermal energy harvested from the tissue site, but Examiner notes that only vacuum has no thermal conductivity, thus any material, in this case polytetraflucroethylene (PTFE, see [0030]), which has a thermal conductivity of 0.25 W/(m*K) (obtained from https://www.engineeringtoolbox.com/thermal-conductivity-d_429.html).  While the thermal conductivity of Hunt’s interface material is significantly smaller than well-known conductive metals such as copper, but Applicant has not set a limit of how thermally conductive the material needs to be, Examiner asserts that the Hunt interface material is still configured to transfer/harvest thermal energy.

Re Claim 72, Hunt also teaches that: 
the first interface has a first end and a second end; 
the second interface has a first end and a second end; and 
the first end of the first interface is coupled to the first end of the second interface (clearly shown in Figs. 1 & 2).
Re Claim 73, Hunt also teaches a third interface (the joined peripheries of 28 & 30 as shown in Figs. 1 & 2), the third interface coupling the first end of the first interface to the first end of the second interface.
Re Claims 75 & 77, under the broadest reasonable interpretation, “couple” can simply mean “connect” and merely in contact is considered to be in connection. As such, Hunt teaches: 
the first interface has a first end, a second end, and a center between the first end and the second end; 
the second interface has a first end, a second end, and a center between the first end and the second end; and 
the center of the first interface is coupled to the center of the second interface, through the processor (in contact via the processor).
Re Claims 78 & 79, Hunt also teaches the center of the first interface is equidistant between the first end and the second end, and the center of the second interface is equidistant between the first end and the second end (the center can be defined/designated by one skilled in the art).
Re Claim 81, Hunt also teaches that the processor comprises at least one of: a foam (e.g. [0030]), a non-woven, a super absorbent material, and a gel material.

Claim 80 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hunt and Jaeb as applied to claim 70 above, and further in view of Freedman et al. (US 2013/0165821). Hunt and Jaeb combine to teach the invention of claim 70 but do not teach that the first interface and the second interface comprise one or more of: an active carbon material, metallic fiber, zinc oxide, and silver. Freedman discloses a negative pressure wound treatment system that has a dressing with some layers impregnated with silver ([0162]).  It would have been obvious to one skilled in the art at the time of invention to further modify with Freedman for adding antimicrobial effects to the wound bed or prevent bacterial growth within the dressing.
Claim 85 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hunt and Jaeb as applied to claim 70 above, and further in view of Hursey (US 2011/0015565). Hunt and Jaeb combine to teach the invention of claim 70 but do not teach that the processor comprises hydro-activated exothermic material. Hursey teaches a pad for placement on a wound, wherein the pad comprises therapeutic agents such as zeolite to absorb wound exudate and generate heat that is beneficial to wound healing ([0045]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hunt by gleaning from Hursey such that hydro-activated exothermic agents can be placed within a dressing to promote wound healing.
Claims 87 & 90 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hunt and Jaeb as applied to claim 70 above, and further in view of Ferguson (US .
Allowable Subject Matter
Claims 74, 76, 83, 86, 88, 89, & 91 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 82 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The reasons for Claims 74, 76, 83, 86, 88, 89, & 91 have been indicated in Non-Final Rejection mailed on 11/12/2021.
Re Claim 82, no prior art is found to teach a filter that is positioned and functions as claimed.  Relevant reference (US 2011/0282309) discloses a filter (130, Fig. 1A) that is liquid impermeable but gas permeable, wherein the filter is situated further away from the wound than the drape of the dressing, thus it cannot prevent odor from exiting through the drape.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUSAN S SU/            Primary Examiner, Art Unit 3781
26 February 2022